Case 1:17-cv-01920-FB-SJB Document 51 Filed 06/17/19 Page 1 of 2 PageID #: 324



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

                                      :
DARLENE SCHAEFER,                     :
                                      :                  Case No. :17-cv-01920 (FB) (CLP)
            Plaintiff,                :
                                      :
                                      :
      vs.
                                      :
                                      :
IC SYSTEM, INC.,                      :
                                      :
            Defendant.                :
                                      :
                                      :
______________________________________:

   NOTICE OF MOTION FOR SUMMARY JUDGMENT PURSUANT TO FEDERAL
                  RULES OF CIVIL PROCEDURE 56(a)

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law dated April

3, 2019, the Statement of Facts dated April 3, 2019, the Declaration of Darlene Schaefer sworn to

on April 3, 2019, the Declaration of Abel L. Pierre, Esq. dated April 3, 2019, and the exhibits

annexed hereto, and all prior proceedings and pleadings herein, Plaintiff Darlene Schaefer will

move this court before the Hon. Frederic Block, Senior Judge of the United States District Court

for the Eastern District of New York, at the United States Courthouse 225 Cadman Plaza East,

Brooklyn, New York 11201, Courtroom 324N, on a date and time as determined by the Court, for

an Order:

       (a) Granting summary judgment to the Plaintiff pursuant to Fed. R. Civ. P 56(a);

       (b) For such other and further relief that the Court may deem just and proper.



       PLEASE TAKE FURTHER NOTICE that Plaintiff respectfully requests oral argument

in connection with this motion.
Case 1:17-cv-01920-FB-SJB Document 51 Filed 06/17/19 Page 2 of 2 PageID #: 325




Dated: April 3, 2019
       New York, New York

                                           Respectfully Submitted,

                                        LAW OFFICE OF ABEL L. PIERRE,
                                        ATTORNEY-AT-LAW, PC




                                        Abel L. Pierre, Esq.
                                        140 Broadway, 46th Floor
                                        New York, New York 10005
                                        Tel. No. (212) 766-3323
                                        Fax No. (212) 766-3322
                                        Attorneys for Plaintiff

To:   Peter Schiaos, Esq.
      Gordon & Rees, LLP
      Attorneys for Defendant
      18 Columbia Turnpike, Suite 220
      Florham Park, NJ 07932
      psiachos@gordonrees.com
